Citation Nr: 0902621	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-09 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 19, 1978 to May 
25, 1981, which was characterized as under honorable 
conditions and from May 26, 1981 to November 19, 1982, which 
was characterized as under other than honorable conditions.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2006, a statement of the case was issued in March 2007, and a 
substantive appeal was received in March 2007.  

Further, the initial June 2006 rating decision also denied 
entitlement to service connection for depression and skin 
disease of the face, and the veteran's notice of disagreement 
indicated that he wished to also appeal these issues.  
However, a subsequent rating decision in March 2007 granted 
service connection for dysthymic disorder and 
pseudofolliculitis barbae and folliculitis.  In a March 2007 
statement, the veteran indicated that this action satisfied 
his appeal with respect to these issues.  Thus, these issues 
are no longer in appellate status. 


FINDINGS OF FACT

1.  Service connection for low back disability was denied by 
a July 2004 rating decision; a notice of disagreement was not 
received to initiate an appeal from that determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the July 2004 rating 
decision. 

3.  Service connection for left shoulder disability was 
denied by an April 2002 rating decision; the veteran failed 
to file a substantive appeal.

4.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left 
shoulder disability has been received since the April 2002 
rating decision. 

5.  Lumbosacral degenerative disc disease and degenerative 
joint disease with right lumbar radiculopathy was manifested 
during active duty service.

6.  Degenerative joint disease of the left shoulder was 
manifested during active duty service. 


CONCLUSIONS OF LAW

1.  The July 2004 rating decision, which denied entitlement 
to service connection for low back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 2004 rating decision denying service connection for low 
back disability; and thus, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The April 2002 rating decision, which denied entitlement 
to service connection for left shoulder disability, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

4.  New and material evidence has been received since the 
April 2002 rating decision denying service connection for 
left shoulder disability; and thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  Lumbosacral degenerative disc disease and degenerative 
joint disease with right lumbar radiculopathy was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

6.  Degenerative joint disease of the left shoulder was 
incurred in the veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

Applicable law provides that a claim, which is the subject of 
a prior final decision, may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  The Board is not bound 
by the RO's determination and must conclude whether new and 
material evidence has been received to reopen the case.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Low Back Disability

A claim of service connection for low back disability was 
initially denied by the RO in an April 2002 rating decision.  
The veteran filed a notice of disagreement in April 2003 and 
a statement of the case was issued in August 2003.  However, 
the veteran failed to file a substantive appeal.  As new 
evidence concerning the veteran's back was submitted, the RO 
confirmed this decision in a July 2004 rating decision.  The 
veteran was furnished a copy of the July 2004 rating 
decision.  Nevertheless, he failed to initiate an appeal to 
this decision by filing a notice of disagreement.  Under the 
circumstances, the Board finds that the July 2004 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

Since the July 2004 rating decision, additional evidence has 
been associated with the claims file, including VA treatment 
records; February 2006, August 2006 and November 2007 medical 
opinions by I.R., a VA medical doctor; April 2007 private 
medical opinion by J.T., B.A., D.C.; and February 2007, 
October 2007, and January 2008 VA examination reports.  
Significantly, as discussed in more detail below, the 
opinions and VA examinations offered etiological opinions 
with respect to the veteran's low back disability.  

The Board finds that the medical opinions and VA examinations 
are new and material.  The evidence is new as it is not 
redundant of evidence already in the record at the time of 
the last final rating decision.  The evidence is material 
because it relates to the unestablished fact of whether the 
veteran's current low back disability is related to service, 
which is necessary to substantiate the veteran's claim.  See 
38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement 
to service connection for low back disability is reopened.  
38 U.S.C.A. § 5108.

Left Shoulder Disability

A claim of service connection for left shoulder disability 
was initially denied by the RO in an April 2002 rating 
decision.  The veteran filed a notice of disagreement in 
April 2003 and a statement of the case was issued in August 
2003.  However, the veteran failed to file a substantive 
appeal.  Under the circumstances, the Board finds that the 
April 2002 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  

Since the April 2002 rating decision, additional pertinent 
evidence has been associated with the claims file, including 
VA treatment records; February 2006, August 2006 and November 
2007 medical opinions by I.R., a VA medical doctor; and 
February 2007 and January 2008 VA examination reports.  
Significantly, as discussed in more detail below, the 
opinions by Dr. I.R. and the VA examinations offered 
etiological opinions with respect to the veteran's left 
shoulder disability.  

The Board finds that the medical opinions and VA examinations 
are new and material.  The evidence is new as it is not 
redundant of evidence already in the record at the time of 
the last final rating decision.  The evidence is material 
because it relates to the unestablished fact of whether the 
veteran's current left shoulder disability is related to 
service, which is necessary to substantiate the veteran's 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of 
entitlement to service connection for left shoulder 
disability is reopened.  38 U.S.C.A. § 5108.

II.  Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Low Back Disability

The veteran is seeking entitlement to service connection for 
low back disability.  Service treatment records showed that 
in November 1979, the veteran complained of non-traumatic 
back pain.  The assessment was muscular pain.  Again, in 
August 1980, the veteran complained of back pain.  The 
assessment was rule out prostatitis.  It does not appear that 
any x-rays were taken during service.  A June 1981 service 
examination, which was done immediately following the 
veteran's honorable period of active duty service, showed 
that the spine was evaluated as clinically normal.  

Private treatment records showed that in August 1986, the 
veteran complained of low back pain after a motor vehicle 
accident.  The diagnosis was lumbosacral back sprain and 
strain.  The treatment records showed that the veteran's x-
rays revealed a deteriorated disc at L-5, S-1 level.  The 
examiner noted that this was probably due to an old injury or 
developmental.  Subsequent private treatment from 1986 to 
1999 records showed continuing intermittent complaints of low 
back pain.  Significantly, an August 1999 private treatment 
record showed an assessment of arthritis of the entire spine.      

VA treatment records from June 2001 to October 2007 showed 
complaints of back pain, but do not provide any sort of 
etiological opinion.  

The veteran was afforded a VA examination in February 2007 by 
a nurse practitioner.  The claims file was reviewed by the 
examiner.  The impression was degenerative joint disease of 
the lumbar spine and degenerative joint disease of the left 
shoulder.  The examiner noted the incidents in service 
concerning the back and left shoulder.  However, she 
indicated that there was no evidence of back pain until the 
veteran reported to the VA in June 2001.  The examiner found 
that there were no records to evaluate his left shoulder and 
back pain from his discharge date to 2001.  Therefore, in the 
examiner's opinion, it was less likely than not that the 
veteran's left shoulder or his degenerative disc disease of 
the spine was related to his service in the military.  

In an October 2007 examination report, the same examiner 
provided an opinion that the veteran's degenerative joint 
disease of the lumbosacral spine was less likely than not 
related to the veteran's service-connected left knee 
chondromalacia because the veteran gave a history of only 
three years of left knee symptomatology and his gait had not 
been impaired to the extent that would cause degeneration of 
the lumbar spine.  

It appears that both of these examinations reports, although 
unsigned in the claims file were reviewed by an attending 
physician, L.B., M.D.

However, an April 2007 private opinion from a chiropractor, 
Dr. J.T., stated that after reviewing the veteran's medical 
records and his current problems, it was his opinion that the 
veteran's lower back problems more likely than not started on 
active duty and were present today.  

In February 2006 and August 2006, Dr. I.R., who was the 
veteran's physician at the VA indicated that after reviewing 
the veteran's service treatment records, the veteran's back 
pain and left shoulder pain more likely than not started on 
active duty and continued today.  In a November 2007 opinion, 
after reviewing the veteran's service treatment records and 
current medical records, Dr. I.R. again opined that the 
veteran's problems with his lower back and left shoulder more 
likely than not started on active duty and were present 
today.   

The veteran was afforded another VA examination January 2008 
by Dr. L.B.  The claims file was reviewed.  The diagnoses 
were lumbosacral degenerative disk disease and degenerative 
joint disease with right lumbar radiculopathy, and 
degenerative joint disease of the left shoulder.  The 
examiner noted the incidents in service and also observed 
that there were no medical records available after discharge 
in 1981 and up to the veteran's presentation at the VA in 
2001 to indicate ongoing lower back or shoulder 
symptomatology.  Therefore, the examiner opined that the 
current lower back and shoulder disabilities were not at 
likely as not related to the complaints during active duty.  
There was approximately a 20 year hiatus between service and 
more recent medical evidence of lower back and shoulder 
disabilities.  The examiner concluded that due to the lack of 
medical evidence to establish chronicity, there was 
insufficient evidence to state that the current back and left 
shoulder conditions were related to the complaints of such 
during active duty.  

The Board is thus faced with a conflicting record as to 
whether the veteran's low back disability is related to 
service.  In support of the veteran's claim are medical 
opinions by Dr. J.T., a private chiropractor, and Dr. I.R., a 
VA medical doctor.  Both found after reviewing the veteran's 
service medical records and treating the veteran that his 
current low back disability was related to the incidents in 
service.  Moreover, the veteran has consistently reported 
that his low back pain has been ongoing since service.  
However, against the veteran's claim are February 2007 and 
January 2008 VA examinations and opinions by a VA nurse 
practitioner and a VA medical doctor in which the examiner 
found that the veteran's low back disability was not related 
to service as well as an October 2007 VA examination that 
found his low back disability was not related to his service-
connected left knee disability.  Nevertheless, the Board 
finds it significant that the VA examiners appeared to 
primarily base their opinions on the lack of treatment from 
1981 to 2001 for the veteran's low back disability.  However, 
there are private treatment records in the claims file that 
showed a deteriorating disk as early as 1986 that was 
considered to probably be from an old injury.  

The Board is thus presented with conflicting evidence that is 
essentially in a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).  Thus, service connection is warranted for 
lumbosacral degenerative disk disease and degenerative joint 
disease with right lumbar radiculopathy.  

Left Shoulder Disability

The veteran is also seeking entitlement to service connection 
for left shoulder disability.  Service treatment records 
showed that in August 1979 and October 1979, the veteran 
complained of left shoulder pain.  The assessment was 
bursitis.  Again, it does not appear that any x-rays were 
taken of the left shoulder while in service.  However, the 
June 1981 service examination showed that the upper 
extremities were evaluated as clinically normal.  
Essentially, the same post service evidence discussed above 
is also applicable to this issue. 

Again, the Board is faced with a conflicting record as to 
whether the veteran's left shoulder disability is related to 
service.  In support of the veteran's claim are medical 
opinions by Dr. I.R., a VA medical doctor.  He found after 
reviewing the veteran's service medical records and treating 
the veteran that his current left shoulder disability was 
related to the incidents in service.  Moreover, the veteran 
has consistently reported that his left shoulder pain has 
been ongoing since service.  However, against the veteran's 
claim are February 2007 and January 2008 VA examinations and 
opinions by a VA nurse practitioner and a VA medical doctor  
in which the examiners found that the veteran's left shoulder 
disability was not related to service.  

Although with respect to this issue, there appears to be no 
interim treatment records for the left shoulder, the Board is 
still presented with conflicting evidence that is essentially 
in a state of equipoise as to the medical conclusions to be 
drawn.  Again, in such situations, a decision favorable to 
the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, 
service connection is warranted for degenerative joint 
disease of the left shoulder.  

III.  Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issues of entitlement to service connection, the 
satisfaction of VCAA requirements is rendered moot. 




ORDER

Service connection for lumbosacral degenerative disc disease 
and degenerative joint disease with right lumbar 
radiculopathy and degenerative joint disease of the left 
shoulder is warranted.  The appeal is granted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


